SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal is STAYED as to AC Rochester General Motors Corporation and James Whiteside and DISMISSED as moot as to International Union of United Automobile, Aerospace and Agricultural Implement Workers of America and Denny Milford (“UAW”).
James I. Wynn, Jr., pro se, appeals from the order of the United States District Court for the Western District of New York (Larimer, J.) denying his motion to proceed in forma pauperis on a prior appeal and to correct the transcripts of the district court hearing to determine whether that court would impose sanctions for Wynn’s repetitive litigation of the matter. In May 2004, in Wynn’s prior appeal, this Court affirmed the district court’s dismissal of Wynn’s underlying complaint and the award of sanctions. See Wynn v. AC Rochester General Motors Corp., 96 Fed.Appx. 768 (2d Cir.2004). Accordingly, his present appeal is moot. However on October 8, 2005, Delphi, formerly AC Rochester General Corporation, filed bankruptcy. Accordingly, pursuant to section 862 of the Bankruptcy Code, these proceedings are stayed against AC Rochester General Motors Corporation and James Whiteside, Personnel Director. However the stay is not automatically applicable to the non bankrupt co-defendants, see Teachers Ins. & Annuity Ass’n of Am. v. Butler, 803 F.2d 61, 65 (2d Cir.1986), and thus, the appeal is dismissed as moot against the UAW and Denny Milford.
*529For the foregoing reasons, we STAY the appeal as to AC Rochester General Motors Corporation and James Whiteside, and DISMISS the appeal as moot as to the UAW and Denny Milford.